Citation Nr: 0911886	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including arthritis as a residual of injury (post-traumatic).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active military service from February 1957 to 
June 1960 and from July 1960 to April 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his April 2007 substantive appeal (on VA Form 9), the 
Veteran requested a videoconference hearing before a Veterans 
Law Judge (VLJ) of the Board.  In a November 2008 letter, he 
was notified that his hearing had been scheduled for December 
16, 2008.  He failed to appear for the proceeding due to 
severe weather.  The hearing was rescheduled for February 24, 
2009, but he again failed to appear for the proceeding and 
has not provided an explanation for his absence or requested 
to again reschedule the hearing.  So his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

In June 2006, the Veteran filed a claim to re-open the 
original rating decision that denied him service connection 
for his left knee injury.  After a thorough search of its 
records, the RO was unable to find his previous claims file, 
including the original rating decision.  Therefore, the RO 
treated his June 2006 claim as an initial claim for service 
connection, and thus new and material evidence is not 
required to reopen this claim.  38 C.F.R. § 3.156 (2008).




FINDINGS OF FACT

1.  Dr. T.M.A.'s opinion in August 2005 suggesting a 
correlation between the Veteran's current left knee disorder 
and his military service is not predicated on an entirely 
accurate history of this condition.

2.  In comparison, after a more recent VA examination in 
February 2008, the examiner declined to link the Veteran's 
current left knee disorder to his military service - 
including by indicating it initially manifested within a year 
of service.  In discussing the medical rationale of the 
opinion, this examiner explained that, while the Veteran had 
spontaneous suprapatellar bursitis in August 1963, he was 
completely asymptomatic only one month later with no further 
complaints or treatment according to his service treatment 
records (STRs).  In addition, this examiner noted there was 
no intervening indication of symptomatology referable to the 
Veteran's left knee for many ensuing years after service, and 
thus, no chronicity of the condition in service.


CONCLUSION OF LAW

The most persuasive medical and other evidence of record 
indicates the Veteran's left knee disorder was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002 & 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  That is, by way of letters 
dated in August 2006, May 2007, and November 2007, the RO 
advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2007).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

It equally deserves mentioning that the RO issued that August 
2006 VCAA notice letter prior to initially adjudicating the 
Veteran's claim in October 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that August 2006 letter apprised 
him of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  So he received all required VCAA 
notice before initially adjudicating his claim, in turn 
meaning there was no timing error in the provision of his 
VCAA notice.  Regardless, the RO readjudicated his claim in 
the August 2007 and June 2008 supplemental statements of the 
case (SSOCs) after, respectively, providing the additional 
VCAA notice in May 2007 and September 2007.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that even if VCAA notice was not provided prior 
to the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to him over the course 
of this appeal, and his responses, he clearly has actual 
knowledge of the evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  Indeed, 
he has been represented throughout this appeal by an 
accredited veteran's service organization, Oklahoma 
Department of Veterans Affairs, which presumably is aware of 
the requirements for establishing his entitlement to service 
connection for the claimed left knee disorder - including as 
a residual of injury.

With respect to the duty to assist, the RO obtained the 
Veteran's private medical records, some of his service 
treatment records (STRs), and VA medical records, including 
the report of his recent February 2008 VA compensation 
examination for a medical nexus opinion concerning the cause 
of his claimed condition - and in particular, whether it is 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4). 



As alluded to, the RO was unable to locate the Veteran's 
previous claims file, including the original rating decision 
and many of his STRs.  Where, as here, some of the STRs are 
unavailable for consideration, through no fault of the 
Veteran, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule is heightened.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).

But missing STRs, while indeed unfortunate, does not obviate 
the need for the Veteran to have medical nexus evidence 
supporting his claim - to etiologically link his currently 
alleged condition to his military service.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  That is to say, there is no 
reverse presumption for granting the claim.

As there is no indication or allegation that relevant 
evidence remains outstanding, which is obtainable, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A (West 2007).

Entitlement to Service Connection for Residuals of a Left 
Knee Injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Arthritis (i.e., degenerative joint disease) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of a current disability, 
meaning proof the Veteran has the condition alleged.  See 
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  VA and private 
treatment records show the Veteran has a left knee disorder.



So the determinative issue is whether the Veteran's left knee 
disorder is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And it is in this critical respect that his claim 
fails, as the medical evidence against this required 
causation outweighs the evidence supporting this proposition.

The Veteran asserts that he injured his left knee during 
active duty in August 1963.  His STRs confirm he was seen in 
August 1963 for a swollen left knee; the medical record 
states "[n]egative history of recent bacterial infection or 
recent or old injury.  Impression:  suprapatellar bursitis, 
left."  He was referred to the Orthopedic Clinic for further 
clinical evaluation and workup.  His left knee was drained of 
15mL of thick serosanguineous fluid.  The knee was casted 
with a cylinder cast, which was removed later in August 1963.  
By September 1963, he was asymptomatic with no swelling.  He 
had no further complaints, treatment, or diagnosis referable 
to his left knee for the remainder of his military service.  
His March 1964 military separation examination did not reveal 
any injuries or problems with this knee.  Indeed, when 
completing a medical history questionnaire during that exit 
evaluation, he checked the box "No" for trick or locked 
knees.  His military service ended in April 1964.

Post service, the Veteran sought treatment from a private 
physician, Dr. T.M.A., for complaints referable to the left 
knee.  In May 2006, Dr. T.M.A. submitted a letter stating 
that he had been treating the Veteran since 1998 for his left 
knee disorder.  According to Dr. T.M.A., the Veteran had 
injured his left knee while serving in the military and this 
injury is documented in his service records.  When the 
Veteran injured his knee, the injury seemed to be trivial and 
was treated and seemed to be doing well.  Dr. T.M.A. stated 
the Veteran has been progressively complaining about his left 
knee, and that these complaints seem to outpace the other 
joints.  Dr. T.M.A. also said the Veteran's progressing 
complaints support the idea that a triggering event happened 
to that joint making it worse than the other joints.  
According to Dr. T.M.A., the dominant joint is usually the 
worst; however, Dr. T.M.A. stated this theory does not work 
here since the Veteran is right-handed.  Dr. T.M.A. concluded 
this type of injury has now been found to be a triggering 
event for the acceleration of what most people consider 
normal life changes, i.e., arthritis.  Dr. T.M.A. stated that 
all people will get a form and degree of arthritis and most 
can handle it, but certain accelerating factors, such as 
injuries, can make matters worse.  Dr. T.M.A. said he 
believes this was the case with the Veteran.

Additionally, the Veteran was treated at a VA medical center 
(VAMC) for his left knee disorder.

In February 2008 the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file, including the STRs, for the pertinent medical and other 
history - in particular, the complaints, treatment and 
diagnosis the Veteran received for his left knee during 
service.  The VA examiner diagnosed osteoarthritis of the 
left knee, status post total knee arthroplasty.  
The VA examiner concluded the Veteran's current left knee 
disability is "not as likely as not" due to his treatment 
in the service for suprapatellar bursitis.  The VA examiner 
based this conclusion on the fact that the STRs show the 
incident with the Veteran's left knee was short-lived, that 
it rapidly resolved and was asymptomatic in the span of only 
one month.  Additionally, the VA examiner determined the 
post-service treatment records do not show chronicity of the 
condition.  Indeed, the medical records do not show 
complaints of or treatment for the Veteran's left knee until 
many years after the initial incident in service. 

Unlike Dr. T.M.A., who had commented favorably, the VA 
examiner that most recently evaluated the Veteran in February 
2008 was far more definitive in his unfavorable opinion.  
This VA examiner's opinion also has the proper factual 
foundation inasmuch as it was not just predicated on the 
clinical examination of the Veteran but also included 
consideration of his pertinent medical and other history.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  There also is no 
"treating physician rule" that would give preference to the 
private doctor's opinion over the VA compensation examiner's 
opinion who, admittedly, may have evaluated or seen the 
Veteran in consultation less frequently.  See, e.g., White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 
(1993).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of private medical opinions 
and the value of reviewing the claims folder.  The Court 
holds that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.



Here, the Board is not rejecting the private doctors' opinion 
based on a failure to review the claims file, as this private 
doctor mentioned the complaints, treatment and diagnosis the 
Veteran received for his left knee while in service, which 
his well documented in the records concerning his service so 
accepted as true.  The Board is not disputing this.  The 
Board also does not have issue with the Veteran's credibility 
(or lack thereof), again, because it is undisputed he had 
problems with his left knee while in the military, in August 
1963, as he is alleging.  So he is credible and the Board is 
not disputing this, either.  Rather, the Board is ultimately 
rejecting the private doctor's opinion because it did not 
mention or otherwise account for relevant facts and 
circumstances - namely, that by all accounts the Veteran's 
left knee had completely healed by September 1963, only one 
month after complaining about it, and since he had no further 
complaints referable to his left knee for the remainder of 
his military service - including when examined for discharge 
when even he, himself, personally acknowledged that there 
were no then current problems with his left knee.

When, as here, it is legitimately questionable whether a 
disease or injury in service was "chronic," meaning 
permanent as opposed to merely acute and transitory, 
a showing of continuity of symptomatology following service 
is required to support the claim.  38 C.F.R. § 3.303(b).  And 
evidence relating the current disorder to that continuous 
symptomatology must be medical, unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 
495-97.

Here, not only were there no relevant complaints following 
the complete resolution of the Veteran's symptoms in 
September 1963, just one month after he had complained about 
his left knee, there also were no relevant complaints 
regarding this knee for many ensuing years, indeed decades, 
after service, prior to when Dr. T.M.A. reportedly began 
treating the Veteran in 1998.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

In attempting to establish his entitlement to service 
connection, the Veteran has only rather recently during the 
pendency of his claim begun alleging that he experienced 
continuous symptoms all the long - ever since his complaints 
and treatment in service in 1963.  And Dr. T.M.A., in turn, 
noted and relied on this purported history and progression of 
increasing disability during the many years since service as 
cause for attributing the current left knee disability to 
service.  But contemporaneous medical and other findings may 
be given more probative weight than opinions coming long 
after the fact.  See Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).  And although the Veteran, even as a layman, is 
competent to testify that he has experienced left knee pain 
and other symptoms since his service, and in particular since 
his complaints, treatment and diagnosis in 1963, he only 
alleged this after filing his current claim when there are 
now incentives, financial and otherwise, to make this 
suggestion of continual pathology since service.  In the 
Board's view, however, his testimony in this regard is not 
credible (only credible as to having had problems with his 
left knee in service, in 1963, not during the many years 
since).  Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible . . . 
because of possible bias, conflicting statements, etc.  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006).  In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, 
self-interest, malingering, desire for monetary gain, and 
witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  And 
inasmuch as Dr. T.M.A. relied on this not credible history 
in forming the basis of his opinion, it too fails.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See, too, Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The Veteran's allegation of a left knee disorder since 
service remains unsubstantiated.  As mentioned, his STRs and 
separation examination in March 1964 show that his left knee 
healed from the suprapatellar bursitis and returned to normal 
well before his discharge from the military.  His claim of a 
long history of a left knee disorder is not supported by the 
record - which, as mentioned, does not show a left knee 
disorder until many years after service, with no indication 
of arthritis to a compensable degree of at least 10-percent 
disabling within the initial post-service year.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261.  In 
sum, the most probative evidence goes against finding that 
his left knee disorder was either directly or presumptively 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For these reasons and bases, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for a left knee disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


